DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 11, 13, and 16 are objected to because of the following informalities:
Claim 11: According to 37 C.F.R. 1.75(i), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  See also MPEP 608.01(i).
Claim 13: The Office suspects the word “defines” (Line 2) should be amended to recite “define.”
Claim 16: The Office believes the word “of” should be inserted between the words “number the” (Line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13: It is unclear exactly what is defined in the claim, and/or what the metes and bounds of the limitation “defines” are.  Exactly what is the relationship, if any, between the proximal/distal cap interfaces and the first/second set(s) of connectors?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,013,750 to Kazmi, which discloses:
Claim 11: A modular robot arm (FIG. 19) comprising:
a base (the base could be any part of the robot above the support 24) securable to a support 24, the base having a base motorized joint (either 17B/17C connected to 26 shown in FIG. 19);
an effector interface end (e.g., the hands of the robot); and
at least one link (e.g., 17A, 17B, 17C, etc.) connecting the effector interface end to the base, the at least one link including[:]
a proximal cap interface at a proximal end and connected to the base motorized joint,
a distal cap interface at an opposite distal end and connected to a second motorized joint, and
struts (e.g., 22, 23, 25, 26) connecting the proximal cap interface to the distal cap interface, at least one of the proximal cap interface and the distal cap interface defining a first set of connectors (17e or 17g; see, e.g., FIGS. 7 and 14A), and a second set of connectors (17g or 17e; see, e.g., FIGS. 7 and 14A),
the struts selectively connected to the at least one of the proximal cap interface and the distal cap interface along a selective one of a first orientation (the first orientation could be the orientation shown in FIG. 19 between links 17A, 17B which are connected by struts 22, 23, or the orientation shown between links 17B, 17C which are connected by strut 27) via the first set of connectors and a second orientation (the second orientation could be the orientation shown in FIG. 19 between the link 17C and the link below it, which are connected by strut 25) different than the first orientation via the second set of connectors (as shown in FIG. 19, the links (e.g., 17A, 17B, 17C) are oriented in a variety of ways to connect to a variety of struts in order to enable specific degrees of freedom for specific joints of the robot).
Claim 12: The modular robot arm of claim 11, wherein the struts are releasably attached to the at least one of the proximal cap interface and the distal cap interface (as shown in, e.g., FIGS. 7, 14A, 15A, fasteners are used to attach the struts to the links).
Claim 13, as best understood: The modular robot arm of claim 11, wherein both the proximal cap interface and the distal cap interface defines the first set of connectors and the second set of connectors.
Claim 14: The modular robot arm of claim 11, wherein the first orientation is parallel to an axis of rotation of a corresponding one of the base motorized joint and the second motorized joint and the second orientation is perpendicular to the axis of rotation (refer to the characterization described above in the rejection of Claim 11).
Claim 15: The modular robot arm of claim 11, wherein the connectors of the first set of connectors are distributed circumferentially around a first axis and the connectors of the second 
Claim 16: The modular robot arm of claim 15, wherein a number the connectors of the first set of connectors corresponds to a number of the connectors of the second set of connectors (each of the first set of connectors and the second set of connectors includes two connectors), each of first distances between the first axis and the connectors of the first set of connectors equals an associated one of second distances between the second axis and the connectors of the second set of connectors (see FIG. 14A).
Claim 17: The modular robot arm of claim 16, wherein the first distances extend from the first axis to first contact surfaces of the first connectors and wherein the second distances extend from the second axis to second contact surfaces of the second connectors (the contacts surfaces are the female threaded surfaces which receive threaded fasteners 18a1, 25b1).
Claim 18: The modular robot arm of claim 17, wherein each of the first contact surfaces is oriented in a respective one of first directions and each of the second contact surfaces is oriented in a respective one of second directions, the first directions and the second directions being radial relative to the first axis and the second axis (see the parenthetical in the rejection of Claim 17 above).
Claim 19: The modular robot arm of claim 11, wherein the connectors of the first set of connectors are slots defined in an outer face of the first cap interface, the connectors of the second set of connectors being slots defined in an outer face of the second cap interface (see, e.g., FIG. 14A).
Claim 20: The modular robot arm of claim 11, wherein the connectors are female tubular members (see the parenthetical in the rejection of Claim 17 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RANDELL J KRUG/Primary Examiner, Art Unit 3658